UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7551



CHARLES GENE ROGERS,

                Plaintiff - Appellant,

          v.


JOHN T. BULLOCK; DON G. WOOD; BOYD BENNETT; KENWORTHY; MARY LU
ROGERS,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:06-cv-00350-PTS)


Submitted:   May 13, 2008                     Decided:   June 2, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Gene Rogers, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Gene Rogers appeals the order of the magistrate

judge denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We

have     reviewed    the   record     and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Rogers    v.   Bullock,    No.    1:06-cv-00350-PTS   (M.D.N.C.

Sept. 14, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      -2-